HATHAWAY, Judge,
dissenting.
I believe that the trial court erred in finding that there could be no recovery for loss of filial consortium in this case on the *276basis that the permanent injuries suffered by Tony are not as severe as those suffered by the injured victims in Reben v. Ely, 146 Ariz. 309, 705 P.2d 1360 (App. 1985), and Frank v. Superior Court, 150 Ariz. 228, 722 P.2d 955 (1986). I do not believe that a child necessarily must suffer severe brain damage, as occurred in those cases, or become a quadraplegic or suffer a designated catastrophic injury in order for the parents to suffer a loss of consortium. In other words, loss of consortium may be partial. The action should not be precluded if the loss is not total. It is the right of every parent to have the society and companionship of a normal child free from injury caused by the wrongful conduct of another. The trier of fact must determine the extent of recovery based on the severity and permanency of the child’s injuries and the extent to which the injuries interfere with the normal relationship between parent and child. To reiterate the language of the supreme court in Frank: “Why should the parents of an injured seventeen-year-old be allowed to recover for loss of consortium, but not the parents of an injured eighteen-year-old? We can divine no adequate answer based on law or logic____” 150 Ariz. at 234, 722 P.2d at 961.
The same reasoning applies to the question of the extent of the child’s injuries. Why should the parents of a brain-damaged child be allowed to recover for loss of consortium, but not the parents of a seriously injured child, albeit less seriously injured? The question is the degree of loss of consortium and the amount of recovery for that loss, and that question is for the trier of fact. Serious injuries encompass a broad range, including injuries causing impairment in varying degrees to the eyesight, hearing,- speech, physical mobility and a combination of problems and physical, mental and/or emotional disabilities. How the injuries impact upon a particular filial relationship must be evaluated on a case-by-case basis.
The case note quoted with approval in Reben and Frank offers guidance for evaluating such claims:
To assure that the claim is for a genuine loss, the court could require the parent or guardian to show a serious injury to the child, e.g., an injury requiring hospitalization for a sufficient period to interfere with the ongoing relationship between parent or guardian and child, or a permanent injury substantially interfering with the child’s capacity to interact with his parent or guardian in a normally gratifying way. Expert medical testimony could assist the trier of fact in evaluating the child’s injury. The parents or guardian would also be required to show a genuine relationship based on more than consanguinity or legal responsibility, e.g., the existence or expectation of continuing society and companionship before the injury to the child. Here the trier of fact could look at the indicia of parental ties: blood relationship, living in the same household, supplying the necessities of life, making crucial decisions on behalf of the child, and holding oneself out as responsible for the child to the community. The more indicators a plaintiff could show, the greater the likelihood of a genuine relationship.
Simpson, The Parental Claim for Loss of Society and Companionship Resulting From the Negligent Injury of a Child: A Proposal for Arizona, 1980 Ariz.St.L.J. 909, 928-29.
The writer noted the strong underlying policy which supports the parents’ claim:
[T]he family, as the basic unit of society, performs nurturing and socializing functions essential to raising each new generation — functions which cannot be performed as well, if at all, by any other societal unit. There is a strong policy to encourage and protect parents in performing this nurturing task. The natural and normal reward of parenting is found in this society, companionship, care, and love of children for their parents. The policy of encouraging parents to perform this nurturing function for society is even more important when the task is made more difficult and the rewards fewer because the child is so seriously injured that he lacks the capacity to respond to his parent with normal *277care, love, and companionship. The recognition of the parental claim for lost society and companionship of a negligently injured child would not only protect the parental interest in his relationship with his child, it would also protect society’s interest in providing nurturing for seriously incapacitated, and therefore not very rewarding, children by clearly indicating that the society and companionship of a child has value and deserves protection. Thus, it appears that a parent who continues to nurture and provide essential caring for a child, without the natural rewards inherent in such a relationship, is even more deserving of recompense for lost society and companionship than the parent whose child has died and requires no more nurturing.
Id. at 923-24.
I believe the injuries sustained by Tony impact substantially upon the filial relationship and require damage evaluation by the trier of fact. The demands upon the parents have changed, as have their hopes and expectations and the nature and extent of companionship. Cases from other jurisdictions support this position. In Dymek v. Nyquist, 128 Ill.App.3d 859, 83 Ill.Dec. 52, 469 N.E.2d 659 (1984), the court reversed the trial court’s dismissal of a claim for loss of consortium where a psychiatrist, at the behest of the mother, attempted to turn a child away from the father in a divorce and custody action. Even in a case where the child's injury was solely a disfiguring facial scar from a dog bite, the parents were permitted to bring an action for loss of consortium. Korth by Lukas v. American Family Insurance Co., 115 Wis.2d 326, 340 N.W.2d 494 (1983). In such a case, the parents’ recovery may very well be minimal. The point is that when a child is injured by the negligence of another, the parents have a cause of action for loss of consortium with the extent of their recovery determined by the degree to which the injuries interfere with the parent/child relationship.
The record in this case shows that the trial court relying on Frank and Reben, denied any recovery for loss of consortium because Tony’s injuries were not practically synonymous with death.” This standard trivializes and belittles the important relational interest between parent and child. As Professor Prosser notes:
An interference with the continuance of the relation, unimpaired, may be redressed by a tort action____
******
There has been a gradual shift of emphasis ... toward a recognition of more intangible elements in the domestic relations, such as companionship and affection.
W. Prosser and W. Keeton, The Law of Torts 915-16 (5th ed. 1984).
I believe the uniquely harsh standard adopted by the trial court and the majority is unjust. The case should be remanded for consideration of the parents’ loss of consortium.